Citation Nr: 0430975	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural history

The veteran served on active duty from January 1951 until 
March 1953.  He served in Korea during the Korean War and was 
awarded the Purple Heart Medal.

In July 1953 the veteran was granted service connection for a 
gunshot wound scar of the right cheek with multiple foreign 
bodies and minimal sensory residuals.  
The Board will hereinafter refer to the veteran's service-
connected disability as shrapnel residuals.  

In April 1999, the RO received the veteran's claim of 
entitlement to service connection for a right eye disability, 
claimed as secondary to the service-connected shrapnel 
residuals.  The August 1999 rating decision denied the 
veteran's claim.  The veteran disagreed with the August 1999 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2000.

In June 2000, the veteran presented sworn testimony before a 
RO hearing officer.  In July 2002, the veteran testified at a 
Travel Board hearing at the RO.  The Veterans Law Judge (VLJ) 
who presided over that hearing subsequently retired from the 
Board.  In September 2003, the case was remanded to afford 
the veteran the opportunity to have an additional hearing.  
He elected to do so, and in August 2004 he presented sworn 
testimony to the undersigned VLJ at a videoconference 
hearing.  Copies of all three hearing transcripts have been 
associated with the veteran's VA claims folder.  

In December 2002, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2003).  The resulting opinion has been 
associated with the veteran's VA claims folder and has been 
provided to the veteran.  


FINDINGS OF FACT

1.  The veteran suffered a penetrating wound to the right 
side of his face during service.  The wound left shrapnel 
residuals in the right side of his face and a metallic 
residual in the left middle fossa.  Service connection has 
been granted for that disability.    

2.  The veteran's current eye disability has been diagnosed 
as bilateral hyperopia, bilateral blepharitis and bilateral 
macular pucker.  

3.  The medical evidence of record does not indicate that the 
veteran's eye disability is related to the trauma suffered in 
service or the service-connected residuals from that trauma. 


CONCLUSION OF LAW

The veteran's right eye disability is not incurred as a 
result of active service or as a result of his service-
connected shrapnel and wound residuals.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for an 
eye disability, claimed as secondary to the service-connected 
gunshot wound residuals of the right side of his face.  Since 
the veteran's presentation also arguably encompasses the 
matter of direct service connection as well as secondary 
service connection, both will be discussed in the decision 
below.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the May 2001 supplemental statement of the case 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

Additionally, a letter specifically addressing the VCAA and 
the evidence required for a successful claim of secondary 
service connection was sent to the veteran in  July 2001.  
This letter, although addressing a different issue, was 
specifically intended to address the requirements of the VCAA 
to the veteran, and explained in detail the evidence needed 
to substantiate a claim for secondary service connection.  
Crucially, the July 2001 letter specifically notified the 
veteran that evidence of an in-service injury, a current 
disability and medical nexus between the two would be 
required for his claims to be successful.  The letter 
enumerated what types of evidence the veteran should submit 
to prove the elements of his claim.  Thus, this letter, in 
conjunction with the SSOC, notified the veteran of the 
evidence already of record, and also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the VCAA 
letter, the veteran was informed that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The RO informed the veteran in its July 2001 letter that he 
was responsible to identify any medical treatment or medical 
providers that had provided treatment for the claimed 
condition.  Further, at the August 2004 videoconference 
hearing the veteran as specifically asked whether or not he 
had received any treatment for his eye condition by any non-
VA provider.  He advised that he had not.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The July 2001 letter asked the veteran 
to advise VA of any additional evidence that he may have to 
support his claim.  The Board further notes that during the 
August 2004 videoconferencing hearing the Board specifically 
notified the veteran and his representative that they should 
submit any additional information that they had in support of 
his claims.  The Board believes that the July 2001 VCAA 
letter, coupled with the evidentiary deficiencies noted in 
the May 2001 SSOC and in each of the three hearings accorded 
to the veteran complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in August 1999).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004). The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  Since VCAA notice was provided to the 
veteran in July 2001, the veteran and his representative have 
provided sworn testimony at July 2002 and August 2004 Board 
hearings.  The veteran's representative additionally provided 
written arguments in May 2003 in response to the VHA opinion 
obtained by the Board and submitted to the veteran's 
representative for review.  

Based on the foregoing history, the Board has determined that 
there is no reasonable possibility that any additional 
development will aid the veteran and allow for a grant of 
this claim.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran.]  Therefore, there is no prejudice to the 
veteran with respect to the timing of the VCAA notice, 
because VCAA notice could not have been provided prior to the 
initial adjudication of his claim by the RO and there is no 
reasonable possibility that additional VCAA notice will 
change the outcome of this matter. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records.  Further, the RO provided the veteran with VA 
examinations in June 1999 and November 2000.  
Further, this matter was referred for a VHA opinion in 
December 2002.  The veteran's representative was provided a 
copy of the opinion and presented argument in response to the 
opinion in a May 2003 statement.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing, and he 
presented testimony at a Regional Office hearing in June 
2000, a Travel Board hearing in July 2002 and a 
videoconference hearing in August 2004.  See 38 C.F.R. 
§ 3.103 (2003).  

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus. See Hickson, supra. With respect to 
secondary service connection, a similar analysis applies. 
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability. See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual background

The veteran's service medical records indicate that he was 
wounded in action in Korea in October 1952, with subsequent 
hospitalization until March 1953.  The wound was described as 
a penetrating missile wound, right face, with a compound 
fracture of the right mandible.  At the time of the injury, 
his vision was noted to be intact.  During the 
hospitalization, conjunctivitis and partial paralysis of the 
5th and 7th nerves of the right face were identified.  

The March 1953 separation examination noted retained shell 
fragment residuals; conjunctivitis or other eye disabilities 
were not noted and the veteran's eyes were deemed to be 
normal.  The veteran's vision at separation was 20/20 in the 
right eye and 20/20 in the left.  

In April 1953, the veteran filed an initial claim of 
entitlement to service connection for gunshot wound 
residuals. He specifically mentioned "right eye".  He was 
accorded a VA examination, including a neurological 
consultation and an eye examination.  At the time of the 
examination, the veteran complained that his right eye 
bothered him.

The May 1953 VA neurological examination included a reference 
to a prior report of weakness in a nerve supporting the 
veteran's right eye.  The examiner noted that this report was 
in error and that nerve damage in the area of the veteran's 
right eye was instead confined to minimal weakness of the 
right facial nerve.  Bilateral hyperopia was noted.  The May 
1953 VA eye examination showed normal 20/20 vision in both 
eyes.  The examiner further indicated that there was no 
clinical evidence of paresis in either eyelid and that both 
closed normally.  The diagnosis was mild bilateral hyperopia.  

In a July 1953 VA rating decision, service connection was 
granted for shrapnel residuals of the right cheek, rated as 
minimal incomplete paralysis of the  
Right maxillary nerve.  A noncompensable disability rating 
was awarded.  The rating decision noted conjunctivitis of the 
right eye during service; the eye was not otherwise 
mentioned, and a decision was not made as to service 
connection for a eye disability.

Another VA examination was performed in May 1957 in response 
to the veteran's complaints that his eyes tended to water 
outdoors.  The examiner found no residual of the in-service 
conjunctivitis and no current conjunctivitis infection.  In 
the space marked "diagnoses", the examiner noted "no eye 
pathology".  Vision remained 20/20 in both eyes and the 
examiner further found that there was no paresis and that 
corneal sensitivity remained intact. 

A June 1957 RO rating decision granted an increased 
disability rating of 10 percent for the service-connected 
shrapnel residuals, right cheek.  The veteran's right eye 
complaints were noted in the rating decision, as was the 
pertinently negative recent VA examination.  There are no 
relevant medical records for decades thereafter.  

In April 1999, the veteran filed a claim of entitlement to 
service connection for a right eye disability secondary to 
the service-connected shrapnel wound of the right cheek.  A 
June 1999 VA eye examination noted the veteran's complaints 
of eye problems, which he related to the shrapnel wound in 
Korea.  Diagnoses included hyperopia, astigmatism, macular 
puckering and marginal blepharitis, all bilateral.  The 
examiner did not render an opinion as to medical nexus.  

A June 2000 private medical opinion from the veteran's family 
physician stated that the veteran had suffered bouts of 
recurring right eye blindness.  No diagnosis was offered, but 
the physician stated that this symptom was "the direct 
result" of the veteran's service-connected combat wounds.  

In the report of a November 2002 VA eye examination, the 
examiner noted the veteran's in-service shell fragment wound 
and the veteran's report of the impact on the residuals of 
that wound on the ability of his eyes to tear.  Hyperopia, 
astigmatism, macular puckering and marginal blepharitis are 
diagnosed.  The VA examiner (who also conducted the June 1999 
VA eye examination) concluded that the veteran's current eye 
disability was most likely not related to his service-
connected injuries.  

In December 2002 a VHA opinion was requested by the Board.  
In February 2003, an opinion was issued by M.M., M.D. with 
reference to her consultation with Dr. S.G.S., a retina 
specialist.  Dr. M.M. advised that both physicians had 
reviewed the veteran's claims folder and had determined that 
the veteran's eye disability was highly unlikely to be 
secondary to his combat injuries.  In reaching this 
conclusion it was noted that the veteran "did not sustain 
any direct trauma to the eye, did not have intraocular 
surgery and his condition is bilateral with good visual 
acuity in both eyes."

During the veteran's August 2004 hearing he described his 
right eye disability as being a feeling of dryness and 
stiffness in the eye.  He further testified that he did not 
receive ongoing treatment for his eye disability.  

Analysis

The veteran has contended that he has a right eye disability 
which has developed eye over time due to shrapnel remaining 
in his face.  As noted above, the shrapnel wound of the right 
cheek has been service connected for many years, and is 
currently rated 10 percent rating under Diagnostic Codes 7804 
[scar] and 8205 [paralysis of the fifth cranial nerve].  In 
the alternative, the veteran has contended that his service 
medical records are indicative of in-service eye trauma and 
that service connection for an eye disability should be 
considered and granted on a direct basis.  The June 2000 
opinion of L.A.R., M.D., although somewhat vague as to both 
diagnosis and causation, is arguably supportive of that 
contention. 

The Board has therefore considered the veteran's claim of 
entitlement to service connection of right eye disability 
both on a secondary basis as originally claimed by the 
veteran and also on a direct basis due to his subsequent 
contentions.  

Secondary service connection

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service- connected disability and the current disability.  
See Wallin, 11 Vet. App. at 512.

With respect to the first element, current disability, the 
medical evidence of record including the February 2003 VHA 
opinion and May 2004 VAMC record indicate that the veteran 
has a current visual disability, in fact several, including 
hyperopia, astigmatism, macular puckering and marginal 
blepharitis.  There is, however, no competent medical 
evidence of residuals of an eye injury to conjunctivitis.  

The veteran has been service-connected for residuals of a 
penetrating wound to the right face.  Accordingly, the second 
Wallin element has been met.

The question which is left to be answered by the Board is 
whether the veteran's right eye disability is proximately due 
to, or the result of, his service-connected residuals of 
penetrating wound and shrapnel. In that connection, there is 
a medical nexus opinion of record which nominally supports 
the veteran's claim.  The June 2000 statement of L.A.R., M.D. 
indicated that the veteran's right eye problem was "the 
direct result" of the veteran's documented combat injuries.  
On the other hand, the November 2000 VA examination includes 
the examiner's conclusion that the veteran's right eye 
disability was most likely not related to the in-service 
injury.  However, neither examiner provided reasons or bases 
for their conclusions.  

Subsequently, a VHA opinion was obtained.  In the February 
2003 opinion, 
Dr. M.M., based upon her review of the veteran's entire 
claims folder and her consultation with the VAMC's retinal 
specialist concluded that while the veteran does suffer from 
various visual disabilities, they are bilateral in nature and 
were not likely attributable to either the conjunctivitis 
noted in service or the veteran's service-connected right-
sided trauma and retained residuals.  In reaching this 
conclusion the reviewer noted the impact of aging, the lack 
of direct trauma to the eyes at the time of the combat injury 
and normal function of the eye muscles and nerves in the 
period immediately following service.  Further, Dr. M.M. 
specifically addressed the findings of the May 1953 and May 
1957 VA examinations, including the indications of bilateral 
hyperopia in the May 1953 examination.  Dr. M.M. explained 
that the consistent disability, hyperopia, is a refractive 
error based on the shape of the cornea and the length of the 
eye.  [Congenital or developmental defects, including 
refractive error of the eye, are not diseases or injuries 
within in the meaning of applicable legislation for 
disability compensation purposes. 
See 38 C.F.R. §§ 3.303(c), 4.9 (2003).]  

Dr. M.M. found that it was highly unlikely that the shrapnel 
injury to the right side of the veteran's face could produce 
this condition, particularly bilaterally and especially in 
view of the fact that the May 1957 examination found normal 
corneal function.  

When confronted by conflicting medical evidence, such as is 
presented in this case, the Board is obligated under 38 
U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  However, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

Dr. L.A.R., M.D. and the November 2000 VA examiner both 
offered unsupported, conclusory statements.  Therefore the 
Board finds both of these opinions to be lacking in 
persuasiveness and are an insufficient basis to determine the 
question of nexus.  

Dr. L.A.R.'s conclusory statement does not provide a nexus to 
a current disability, merely attributing the prior wound and 
shrapnel residuals to a symptom, episodic bouts of near 
right-sided blindness.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) [symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected].  In 
addition, Dr. L.A.R., who is the veteran's family physician, 
is not a specialist in diseases of the eyes, nor does he 
pretend to be.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

The November 2000 VA examiner (who also conducted the June 
1999 VA eye examination) was a specialist in disease of the 
eyes and he did provide diagnoses and a nexus opinion.  
However, the opinion was conclusory in nature. 

By way of contrast, the February 2003 VHA opinion was 
rendered in consideration of the veteran's entire record.  
Dr. M.M. noted her review of the veteran's condition 
immediately following the 1952 injury, the veteran's 
condition on separation and his condition as evidenced by 
records from the 1953 and 1957 VA examinations.  Further, Dr. 
M.M. consulted with an additional specialist, a retinal 
specialist, in order to determine the relationship, if any, 
between the veteran's service-connected injury and the 
current condition of his eyes.  Based upon the depth of the 
review underlying the February 2003 VHA opinion and in view 
of the fact that input of both Dr. M.M., a VAMC Chief of 
Ophthalmology, and retinal specialist, Dr. S.G.S. went into 
the report, the Board finds this opinion to be more 
persuasive than the other medical nexus opinions of record.  
See Owens v. Brown, 7 Vet. App. at 433; Wensch at 367.

The Board observes in passing that the conclusion of the 
February 2003 VHA reviewing specialists appear to be 
congruent with the medical evidence of record.  That is, 
there was no evidence of an eye injury in service and no 
indication of eye problems, as such, for decades after 
service, except the congenital hyperopia identified during 
the 1953 VA eye examination.  In addition, the VHA reviewer 
noted that the veteran's current eye conditions are all 
bilateral in nature, which would appear to be inconsistent 
with damage caused by the right-sided shrapnel wound.   

The Board has of course considered the veteran's own 
statements.  The veteran submitted numerous statements in 
association with his claim.  In essence, he ascribes certain 
right eye symptomatology, such as excessive tearing and 
dryness, to his service-connected disability.  Like any other 
lay testimony, the veteran's own statements not competent as 
to the issue of medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While a claimant may describe his or her own 
symptomatology, these statements offered in support of the 
veteran's claim are not competent medical evidence.   

The Board hastens to add that it in no way disbelieves the 
veteran's reports of problems which he believes are eye 
problems caused by his service-connected shrapnel wound.  The 
medical evidence, however, indicates that no eye problems, as 
such, are related to the service-connected disability.  See 
"Additional comment" below.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence of 
record is against a grant of service connection for a right 
eye disability as secondary to the veteran's service-
connected residuals of a shell fragment wound of the right 
cheek. 

Direct service connection

In the May 2001 supplemental statement of the case, the RO 
considered whether or not service connection may be granted 
to a right eye disability on a direct basis due to the 
veteran's in-service conjunctivitis.  Accordingly the Board 
will also consider whether service connection may be granted 
on a direct basis for a right eye disability.  

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to the element (1) current disability, as 
discussed in greater detail above, the veteran has been 
diagnosed with eye disabilities which include hyperopia, 
astigmatism, macular puckering and marginal blepharitis.  
Hickson element (1) is accordingly satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, as noted above  the veteran's service medical records 
do not document direct trauma to the eye at the time of the 
veteran's in-service right cheek injury.  The Board notes 
that May 1953 post-service VA neurological examination 
specifically considered whether or not the nerves support the 
function of the veteran's right eye had been damaged when the 
veteran sustained his shell fragment wound.  The 1953 A 
examiner concluded that the veteran's eyes had normal nerve 
function; subsequent examination also failed to show evidence 
of an in-service nerve injury or other injury to the 
veteran's right eye.  Therefore, the evidence of record does 
not include an in-service eye injury.  However, the veteran's 
service medical records show a March 1953 diagnosis of 
conjunctivitis.  In-service incurrence of disease is 
therefore arguably met, and Hickson element (2) is thus also 
satisfied.  

Turning to element (3), medical nexus, the competent medical 
evidence of record does not support a finding of a 
relationship between the in-service incurrence of 
conjunctivitis and the current condition of the veteran's 
eyes and in particular, his claimed right eye disability.  
Specifically, the veteran's March 1953 separation examination 
noted that the veteran's eyes were normal and that he had 
normal vision.  Although in-service treatment for 
conjunctivitis was noted it had apparently resolved, and a 
specific finding to that effect was made in the May 1957 VA 
eye examination report.  Further, none of the veteran's 
current eye disabilities have been diagnoses as 
conjunctivitis.  

Finally, and crucially, the February 2003 VHA opinion 
specifically found that the veteran's in-service history of 
conjunctivitis was not likely to be responsible for the 
veteran's current eye disability.  There is not of record any 
competent medical evidence to the contrary.  Accordingly as 
the evidence does not show that the veteran's current 
disability is related to the documented in-service disease, 
Hickson element (3) has not been satisfied.  Service 
connection on a direct basis is accordingly not warranted.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an eye disability on both a direct and a 
secondary basis.  
The benefit sought on appeal is accordingly denied.

Additional comment

The Board has carefully considered all of the information and 
testimony provided by the veteran in this matter and, based 
upon the history of the veteran's injury, it is 
understandable that the veteran might think that he has an 
eye condition which is related to the residuals of his combat 
injury.  As explained by the Board above, however, there is 
no current eye condition, as such, which is related to the 
veteran's service or to the service-connected shrapnel wound.  

The Board further notes that it appears that the veteran may 
in fact be contending that his eye function and/or his vision 
is adversely impacted by the service-connected scar or by 
nerve damage resulting from the right cheek injury, as 
opposed to a condition effecting the structure or visual 
function of the eye itself.  The veteran and his 
representative may wish to consider whether it would be in 
his best interest to file an increased rating claim as to his 
service-connected shrapnel wound disability, as encompassing 
problems which affect his right eye.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted if such a claim would be 
filed and appealed.
  



ORDER

Service connection for a right eye disability is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



